Citation Nr: 0118290	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for right tarsal tunnel syndrome


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from June 1999 to August 1999.  

This matter comes before The Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Medical evidence of record suggests that the veteran's 
tarsal tunnel syndrome may have existed prior to enlistment 
in active service.

3.  Recent medical evidence of record indicates that the 
veteran's tarsal tunnel symptoms had resolved.  


CONCLUSION OF LAW

Right tarsal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that she 
developed tarsal tunnel syndrome during service.  In her 
substantive appeal, received at the RO in May 2000, the 
veteran maintains that by her third week of training, she had 
no feeling in her right foot; she claims that she had 
complete feeling in her foot prior to basic training.
 
As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In the present case, the RO has informed the veteran of the 
reasons for denying her claim, as well as the evidence 
necessary to substantiate her claim.  The veteran's service 
medical records were obtained, as well as private medical 
evidence identified by the veteran.  The Board is unaware of 
any additional outstanding records pertaining to this issue.  
While the veteran was not afforded a VA examination in this 
case, the Board finds that such an examination is not 
necessary, as recent private medical evidence indicates that 
the veteran's symptoms of right tarsal tunnel had resolved.  
Under the circumstances, the Board finds that the duty to 
assist has been satisfied, and no useful purpose would be 
served by remanding this case to the RO for additional 
development.  As such, the Board will proceed with appellate 
disposition.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A review of the evidence of record reveals that the veteran's 
pre-service physical examination, conducted in August 1998, 
is silent for any findings of tarsal tunnel syndrome or any 
disorder or abnormality of the right foot or ankle.

The veteran first complained of ankle pain in July of 1999.  
She reported to the base medical center for treatment.  The 
treating physician recorded no diagnosis, but prescribed pain 
medication and a bandage for her ankle.  On July 30, 1999, 
the veteran was again seen with complaints of right ankle 
pain.  It was noted that the veteran had been treated earlier 
with crutches and Naprosyn, but she indicated that the pain 
had not changed, and if anything it had worsened.  The 
assessment was tarsal tunnel. 

On two occasions in August 1999, the veteran reported to the 
Podiatry Clinic at Lackland AFB, for examination and 
treatment.  On August 2, 1999, she complained of pain in her 
ankle, which moderated under medication, but which increased 
again once the medication wore off.  The examining Podiatrist 
diagnosed tarsal tunnel syndrome and applied temporary 
orthotics to the veteran's ankle.  The examiner noted that 
the veteran reported having had this problem sporadically at 
home, prior to service.  In a record dated August 6, 1999, it 
was noted that the veteran desired an EPTE separation instead 
of conservative care and treatment.  The examiner agreed.  
The examining Podiatrist's diagnosis and disposition was also 
signed by a concurring physician. 

The veteran was separated from active service in September 
1999.  There is no evidence of a separation examination.  The 
reason for separation is listed as "failed medical/physical 
procurement standards."

Following separation, the veteran sought treatment from her 
personal Podiatrist, Dr. John Cauthon, D.P.M., on several 
occasions.  Dr. Cauthon described his treatment and diagnosis 
in a March 2000 letter to the RO.  At the time of her initial 
visit, the veteran complained of pain, numbness and 
discomfort in her right foot and ankle.  According to the 
veteran, the pain began sometime in early July 1999.  The 
veteran reported a similar episode in May 1999, but stated 
that it was mild in nature.  The doctor advised her to 
continue the medication she had been prescribed while in 
service, and on subsequent visits, he noted an improvement in 
the level of pain.  The doctor reports that by March 2000, 
the veteran's symptoms were almost completely resolved.  The 
veteran reported "having no problems at all with her right 
foot and was very satisfied."  The examiner indicated that 
he released the veteran from the clinic with instructions to 
return if she should have any additional questions or 
problems.  Otherwise, he opined that "her symptoms have 
significantly been relieved."  There is no indication that 
the veteran sought further treatment for her right tarsal 
tunnel syndrome after that time.  

The Board has thoroughly reviewed the evidence in this case, 
as summarized above, and finds that the preponderance of the 
evidence is against an award of service connection for right 
tarsal tunnel syndrome, and the appeal is denied.  Initially, 
the Board notes that there was no mention of the disability 
or any associated symptoms on the veteran's pre-service 
physical examination conducted in August 1998.  As the 
veteran correctly points out through her representative, a 
presumption of sound condition applies as to defects, 
infirmities, and disorders not noted on the pre-service 
examination, unless there is clear and unmistakable evidence 
that such condition predated service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

The clinical findings reported in the veteran's service 
medical records suggest that the veteran's right tarsal 
tunnel syndrome existed prior to her entry into service.  The 
findings as to pre-service origin appear to be based on the 
veteran's statements and report of her own medical history.  
They were rendered by medical personnel qualified in such 
diagnoses, and who were well-informed of the veteran's 
service medical history.  While it is not clear whether the 
findings in the service medical records rise to the standard 
of "clear and unmistakable evidence" to rebut the 
presumption of soundness, the Board finds that this appeal 
fails for other reasons. 

One of the essential elements for service connection is 
medical evidence of a current disability.  See Pond, 12 Vet. 
App. at 346.  In the present case, Dr. Cauthon's March 2000 
statement indicates that the veteran's symptoms as to right 
tarsal tunnel syndrome had resolved.  The Board acknowledges 
the veteran's notice of disagreement, received at the RO in 
January 2000, in which she stated that she still had pains 
that go from her foot and up her leg.  However, in Dr. 
Cauthon's report of a February 2000 examination of the 
veteran, he indicates that the veteran reported that she was 
having no problems at all with her right foot and was very 
satisfied; in March 2000, he indicated that her symptoms were 
almost completely resolved.  Moreover, in the veteran's 
substantive appeal, received at the RO in May 2000, she 
talked about past pain in her foot, but did not indicate that 
she currently had any pain or problems.  

The Board finds Dr. Cauthon's observations probative, as they 
were based on a series of examinations and treatment of the 
veteran's disorder.  In short, it appears from the medical 
evidence of record that the veteran's right tarsal tunnel 
syndrome has resolved, and in the absence of evidence of a 
current disability, the claim for service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability there 
can be no valid claim). 

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
right tarsal tunnel syndrome.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit of the 
doubt rule is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  



ORDER

Service connection for right tarsal tunnel syndrome is 
denied.



		
L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 


